—Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Tomei, J.), rendered November 1, 1999, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People improperly bolstered identification testimony by introducing evidence that the eyewitnesses had also identified the defendant’s accomplice, who was not on trial, is unpreserved for appellate review. In any event, any error in admitting this evidence was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J. P., Goldstein, McGinity and Crane, JJ., concur.